Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s response filed dated April 21st, 2022 responding to the January 21st 2022 Office Action provided in the rejection of claims 1-22. 

Status of Claims
2.	None of the claims has been amended, claim 20 has been newly added. Claims 1-20 are pending in the application, of which claims 1, 12, 17 and 18   are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 
Response to the Amendments
3.	(A).	Regarding subject matter eligibility rejection: In regards to claims 1-19 Applicants arguments are not persuasive. Therefore, previously applied rejections to the claims 1-19 under 35 U.S.C. § 101 have been maintained. 
		(B).	Regarding art rejection: Regarding art rejection: Applicants' arguments are not persuasive; therefore, previously applied rejections have been maintained.
	(C).	Applicant's arguments filed April 21st, 2022 have been fully considered but they are not persuasive. Further, Applicant's amendment necessitated the previous ground(s) of modified rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Response to the Argument regarding subject matters Eligibility                               
4.	I.	Applicant alleged that “claim 1 recites a computer system that includes a plurality of interconnected nodes. Data flow between nodes drives execution of one or more functions. Here, the nodes are physical entities” [emphasis added] (please see Remarks page: 5, [04]), are misleading. First, recited “computer system” is not at all defined in the specification. Therefore, under the broadest reasonable interpretation recited “computer system” can be  interpreted as a virtual system. Second, nowhere in the specification it has been discussed on mentioned that recited nodes are physical node; instead, nodes are described as “a set with nodes and edges expressed as G=(V,E), where V = (vi, v2 ...) and E = (el, e2 ....). In computer operating systems, nodes are25 defined as ordered objects in the form of code” (please see specification page: 1, lines 23-25), and “a graph of the invention comprises interconnected nodes which contain minimal code necessary to perform a20 defined operation and interface with the operating system and hardware on which the graph is run”, which means the nodes a graph are software object interface with the operating system and hardware on which they are being executed; not hardware/physical entity themselves. That is to say Applicant arguments and cited references are improper, and clearly support-less. Accordingly, previously applied §101 Rejections are maintained.

Response to the Arguments regarding Art Rejection
II.	On remarks page 1, Applicant noted that “Support for the amendments may be found throughout the as-filed application, for example, at least at lines 12-14 on page 9” (please see Remarks page: 5 [01]), Applicant also pointed out that “Applicant submits that the amended claims are not anticipated” (please see at the top of the Remarks page: 6). However, none of the previously presented claims has been amended. Therefore, anticipation in regards to amended claims are moot. 
As an initial matter Examiner likes to point out that the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, it is not customary practice of describing the summary of an invention and comparing the substance of the prior art to establish a position to distinguish the teaching of the prior art over the claimed invention -the question what is being claimed. Moreover, throughout the remarks Applicant explained and cited portion from the applied art according to his own necessity; however, Applicant failed to explain his own invention, and compare the instant claimed invention with the cited reference to justify any difference. In this extent, Examiner respectfully point outs that while Applicant articulate his/her disagreement regarding any part of the cited art Applicant must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be supported by the originally filed specification. 
For example: Applicant claimed “a plurality of interconnected nodes in which data flow between the nodes drives execution of one or more functions and wherein code within the system is restricted to said nodes, each of which performs a dedicated function” which are sufficiently disclosed by Maclean i.e. Maclean teaches “SDFG consists of nodes or "actors" (corresponding to functional blocks) and connecting arcs or "edges" (indicating the passage of data "samples" from a first node to the next). SDFGs are typically directed graphs (the paths between nodes/actors are unidirectional). Each node receiving samples from one or more preceding nodes is "fired" or executes once they have input data available to process” (see ¶[0003]) and “graph execution routine, pump( ) function, can be run in a thread and thus multiple graphs can be independently run” (see ¶[0022]), where Synchronous data flow graph (SDFG) consists of multiple nodes connected by edges and each node execute independently once it receives input data from the preceding node (see ¶[0051]). Therefore, Maclean sufficiently dis closes the claimed limitation. 
Examiner respectfully submit that cited portion from the prior art of invention as used for describe each of the independent and depended claims must be read as a whole, and not as a single feature or sub-combination of features which represent less than the entirety of the prior art of invention as a whole. While a particular feature or sub-combination of features referred to by the applicant in remarks as a basis for distinguishing the prior art over the claimed invention disagreed by the examiner, and further the Examiner does not necessarily agree with any characterization of the prior art as referenced in order to obviate the applied art rejection.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a primafacie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see MPEP 2112.01.
Applicant’s argument in regards to §103 rejections Examiner respectfully point outs that Applicants must consider the cited prior art in view of one of ordinary skill in the art, not as a generalized literature. Examiner further respectfully points out that the specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02. 
Moreover, Applicant failed to properly response to the art rejection to the claims 1-20; however, in all cases where reply to a requirement is indicated as necessary for further consideration of the claims, or where allowable subject matter has been indicated in an application, a complete reply must either comply with the formal requirements or specifically traverse each one not complied with. In order to be entitled to reconsideration or further examination, the applicant or patent owner must properly reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section. 
 	Finally, the Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Examiner respectfully point outs that while Applicants articulate their disagreement in regards to any part of the cited art Applicants must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be supported by the originally filed specification.                                       


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or  composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claim 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	System claim 1 has drawn to a program logic itself because it does not include any physical entity to implement the said system thereon. A program logic can be computer software alone. Data structures, “interconnected nodes”, and similar computer software are intangible abstractions with no inherent physical structure. Because they lack physical structure, program logics do not fall within one of the four statutory categories of invention (See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035). Under such broadest reasonable interpretation of a claim which might drawn to a computer software system falls outside the four statutory categories of invention. Accordingly this claim is ineligible for patent protection under 35 U.S.C. § 101.
	Independent claims 12, 17, 18 and all the remaining dependent claims have same deficiencies. 
Examiner suggests that appropriate amendment to the claims may lead to overcome the rejections. For example, in claim 1, "A system …..  comprising: a central processing unit (CPU), and a memory; ….. --" may draw the claims to statutory subject matter.



Claim Rejections – 35 USC §102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6. 	Claims 1-2, 12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maclean et al. (US Patent Application Publication No. 2016/0239276 A1 -herein after Maclean).
Per claim 1:
Maclean discloses:
A computer system comprising 
a plurality of interconnected nodes in which data flow between the nodes drives execution of one or more functions and wherein code within the system is restricted to said nodes, each of which performs a dedicated function (At least see ¶[0003] A typical SDFG consists of nodes or "actors" (corresponding to functional blocks) and connecting arcs or "edges" (indicating the passage of data "samples" from a first node to the next). SDFGs are typically directed graphs (the paths between nodes/actors are unidirectional). Each node receiving samples from one or more preceding nodes is "fired" or executes once they have input data available to process (e.g. when the number of samples received reaches a threshold level); also see ¶[0022] -graph execution routine, pump( ) function, can be run in a thread and thus multiple graphs can be independently run); and 
an engine to drive communication between said system and operating hardware (At lease see ¶[0027] -call a graph execution routine for the data flow graph, wherein the processor is configured to execute the retrieved routine by: building a node table corresponding to the data flow graph, the node table having one or more nodes and including arc information associated with each of said nodes).  

Per claim 2: 
Maclean discloses:
wherein said nodes are modular (At least see Abstract: nodes of the graph table are modular).  

Per claim 12: 
Maclean discloses:
A computer system comprising 
a graph structure having interconnected nodes, wherein said nodes comprise code and wherein the system drives execution of one or more functions regardless of the operating system with which it is integrated (At least see ¶[0003] A typical SDFG consists of nodes or "actors" (corresponding to functional blocks) and connecting arcs or "edges" (indicating the passage of data "samples" from a first node to the next). SDFGs are typically directed graphs (the paths between nodes/actors are unidirectional). Each node receiving samples from one or more preceding nodes is "fired" or executes once they have input data available to process (e.g. when the number of samples received reaches a threshold level); also see ¶[0022] -graph execution routine, pump( ) function, can be run in a thread and thus multiple graphs can be independently run).  

Per claim 16: 
Maclean discloses:
threads of execution are created on demand as a consequence of data flow through nodes (At least see ¶[0061] - When a node is ready to fire, pump( ) calls the node's executable function. The pump( ) function can be run in a thread and thus multiple graphs can be independently run, for example in the case of simultaneous transmission and reception of data the receiver and transmitter programs can be implemented using separate graphs running on different threads).  

Per claim 17: 
Maclean discloses:
A graph structure for use in a computer system, said graph structure having interconnected nodes that embody an entirety of code necessary to execute an operation (At least see ¶[0003] A typical SDFG consists of nodes or "actors" (corresponding to functional blocks) and connecting arcs or "edges" (indicating the passage of data "samples" from a first node to the next). SDFGs are typically directed graphs (the paths between nodes/actors are unidirectional). Each node receiving samples from one or more preceding nodes is "fired" or executes once they have input data available to process (e.g. when the number of samples received reaches a threshold level); also see ¶[0022] -graph execution routine, pump( ) function, can be run in a thread and thus multiple graphs can be independently run).  

Per claim 18: 
Maclean discloses:
A graph structure for use in a computer system, wherein said graph structure comprises a plurality of interconnected nodes that represent an operation independent of code (At least see ¶[0003] A typical SDFG consists of nodes or "actors" (corresponding to functional blocks) and connecting arcs or "edges" (indicating the passage of data "samples" from a first node to the next). SDFGs are typically directed graphs (the paths between nodes/actors are unidirectional). Each node receiving samples from one or more preceding nodes is "fired" or executes once they have input data available to process (e.g. when the number of samples received reaches a threshold level); also see ¶[0022] -graph execution routine, pump( ) function, can be run in a thread and thus multiple graphs can be independently run).  

Per claim 19: 	
Maclean discloses:
code in said nodes that is specific to running said operation (At least see ¶[0018] - graph execution routine may execute a first node in the graph by default. When an input buffer associated with a given node contains sufficient data graph the execution routine may call an executable function corresponding to the given node).


Claim Rejections – 35 USC §103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maclean et al. (US Patent Application Publication No. 2016/0239276 A1 -herein after Maclean) in view of Xu et al. (US PG-PUB. No. 2018/0189170 A1 herein after Xu).

Per claim 3: 
Maclean sufficiently discloses the system as set forth above, but Maclean does not explicitly disclose: connections between nodes are altered without a run stop.  
However, Xu discloses:
connections between nodes are altered without a run stop (At least see ¶[0150] -processing graph 200, each processing sub-tree has a single processing section. A processing section generally refers to an uninterrupted sequence of processor nodes. In other embodiments, a processing sub-tree may include multiple sections that can be joined using connector nodes (described in further detail below)).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xu into Maclean’s invention because links between upstream and downstream nodes can define the order in which operations are performed as between the two processor nodes, wherein relationships between processor nodes can be defined on a more granular basis, the links between the processor nodes in the processing graph can be used to define dependency relationships between individual operational instances in the linked processor nodes, and this may allow processor operations to be performed more efficiently as once suggested by Xu (please see ¶[0077]).

Per claim 4: 
Xu also discloses:
nodes are added to said graph structure without a run stop (At least see ¶[0198] - processing graph can be configured with a branching tree structure. In some cases, the processing graph may include multiple separate sub-trees).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xu into Maclean’s invention because links between upstream and downstream nodes can define the order in which operations are performed as between the two processor nodes, wherein relationships between processor nodes can be defined on a more granular basis, the links between the processor nodes in the processing graph can be used to define dependency relationships between individual operational instances in the linked processor nodes, and this may allow processor operations to be performed more efficiently as once suggested by Xu (please see ¶[0077]).

Per claim 5: 
Xu also discloses:
nodes are removed from the structure without a run stop (At least see ¶[0314] - processing management application 140 may evaluate the node instance generation criteria and input data used by each of the potentially modified dependent operational instances to determine whether any should be removed or re-computed). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xu into Maclean’s invention because links between upstream and downstream nodes can define the order in which operations are performed as between the two processor nodes, wherein relationships between processor nodes can be defined on a more granular basis, the links between the processor nodes in the processing graph can be used to define dependency relationships between individual operational instances in the linked processor nodes, and this may allow processor operations to be performed more efficiently as once suggested by Xu (please see ¶[0077]).

Per claim 6: 
Maclean discloses sufficiently discloses the system as set forth above, but Maclean does not explicitly disclose: wherein said graph structure produces an historical record of either or both of (1) changes made to the structure over time, and (2) data values that have flowed through any of the nodes in the graph over time.  

However, Xu discloses:
wherein said graph structure produces an historical record of either or both of (1) changes made to the structure over time, and (2) data values that have flowed through any of the nodes in the graph over time (At least see ¶[0348] - processing management application 140 has now also marked operational instances 910ca and 910cd as potentially modified. Additionally, the potential modification markers can be further perpetuated through the previously established instance mappings of mapper node 916cd to indicate that operational instance 910db is also potentially modified).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xu into Maclean’s invention because links between upstream and downstream nodes can define the order in which operations are performed as between the two processor nodes, wherein relationships between processor nodes can be defined on a more granular basis, the links between the processor nodes in the processing graph can be used to define dependency relationships between individual operational instances in the linked processor nodes, and this may allow processor operations to be performed more efficiently as once suggested by Xu (please see ¶[0077]).


8.	Claims 7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maclean et al. (US Patent Application Publication No. 2016/0239276 A1 -herein after Maclean) in view of Ragupathy et al. (US Patent-Publication. No. 10601908 B1 herein after Ragupathy).

Per claim 7: 
Maclean discloses sufficiently discloses the system as set forth above, but Maclean does not explicitly disclose: which the graph structure is integrated with another operating system.  
However, Ragupathy discloses: 
graph structure is integrated with another operating system (At least see Col. 2:29-31 - container node represents a container application of a particular type of a computer using containerized operating system virtualization).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ragupathy into Maclean’s invention because optimization is best performed for cross-traffic data flows, so that traffic through the spine of a network should be minimized by aggregating constraints from hosts to one level above the spine, at the switch level, and partition loads across different switches first before partitioning among hosts, and can permit highly efficient workload distribution, for example, in which a particular workload uses all available resources of a particular host in a first time period and a different workload also uses all available resources of the same host in a different time period (please see Col. 8:32-43).
 
Per claim 10: 
Ragupathy also discloses: 
wherein said engine is specific for execution of functions in a computer environment in which the graph structure is integrated (At least see Col. 3:63-67 - controller 220 is a computing element that may be programmed as a cloud administrator for one or more cloud networks. The controller 220 is programmed to perform cloud orchestration to manage the compute nodes and can assist integration of the compute nodes 230, 250).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ragupathy into Maclean’s invention because optimization is best performed for cross-traffic data flows, so that traffic through the spine of a network should be minimized by aggregating constraints from hosts to one level above the spine, at the switch level, and partition loads across different switches first before partitioning among hosts, and can permit highly efficient workload distribution, for example, in which a particular workload uses all available resources of a particular host in a first time period and a different workload also uses all available resources of the same host in a different time period (please see Col. 8:32-43).

Per claim 11: 
Ragupathy also discloses: 
wherein said operating system comprises hardware, software, and a graphic user interface (At least see FIG. 4 with associated text, also see Col. 10:24-28 - control device 416, which may perform cursor control or other automated control functions such as navigation in a graphical interface on a display screen, alternatively or in addition to input functions). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ragupathy into Maclean’s invention because optimization is best performed for cross-traffic data flows, so that traffic through the spine of a network should be minimized by aggregating constraints from hosts to one level above the spine, at the switch level, and partition loads across different switches first before partitioning among hosts, and can permit highly efficient workload distribution, for example, in which a particular workload uses all available resources of a particular host in a first time period and a different workload also uses all available resources of the same host in a different time period (please see Col. 8:32-43). 

Per claim 13: 

Maclean discloses sufficiently discloses the system as set forth above, but Maclean does not explicitly disclose: wherein said system is transferred between operating systems without changing logic represented by the graph structure.  
However, Ragupathy discloses: 
transferred between operating systems without changing logic represented by the graph structure (At least see Col. 2:29-31 - container node represents a container application of a particular type of a computer using containerized operating system virtualization).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ragupathy into Maclean’s invention because optimization is best performed for cross-traffic data flows, so that traffic through the spine of a network should be minimized by aggregating constraints from hosts to one level above the spine, at the switch level, and partition loads across different switches first before partitioning among hosts, and can permit highly efficient workload distribution, for example, in which a particular workload uses all available resources of a particular host in a first time period and a different workload also uses all available resources of the same host in a different time period (please see Col. 8:32-43).  

Per claim 14: 
Ragupathy also discloses: 
integrated with driver software compatible with an operating system to which said graph structure is connected (At least see Col. 3:63-67 - controller 220 is a computing element that may be programmed as a cloud administrator for one or more cloud networks. The controller 220 is programmed to perform cloud orchestration to manage the compute nodes and can assist integration of the compute nodes 230, 250).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ragupathy into Maclean’s invention because optimization is best performed for cross-traffic data flows, so that traffic through the spine of a network should be minimized by aggregating constraints from hosts to one level above the spine, at the switch level, and partition loads across different switches first before partitioning among hosts, and can permit highly efficient workload distribution, for example, in which a particular workload uses all available resources of a particular host in a first time period and a different workload also uses all available resources of the same host in a different time period (please see Col. 8:32-43).  

Per claim 15: 
Maclean discloses sufficiently discloses the system as set forth above, but Maclean does not explicitly disclose: nodes that are compatible across a plurality of operating systems.
However, Ragupathy discloses: 
nodes that are compatible across a plurality of operating systems (At least see Col. 3:5-9 - host node 124 may include an interface that is compatible in a particular host computer and may be associated with an end user of the particular host computer. The host node 124 may be associated with one or more container nodes 126).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ragupathy into Maclean’s invention because optimization is best performed for cross-traffic data flows, so that traffic through the spine of a network should be minimized by aggregating constraints from hosts to one level above the spine, at the switch level, and partition loads across different switches first before partitioning among hosts, and can permit highly efficient workload distribution, for example, in which a particular workload uses all available resources of a particular host in a first time period and a different workload also uses all available resources of the same host in a different time period (please see Col. 8:32-43).

9.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maclean et al. (US Patent Application Publication No. 2016/0239276 A1 -herein after Maclean) in view of Ragupathy et al. (US Patent-Publication. No. 10601908 B1 herein after Ragupathy), and further in view of Evans et al. (US Patent Application Publication No. 2019/0324888 A1 -herein after Evans).

Per claim 8: 
Maclean modified by Ragupathy sufficiently discloses the system as set forth above, but Maclean does not explicitly disclose: operating system is selected from iOS, Linux, or Android systems.
However, Evans discloses:
operating system is selected from iOS, Linux, or Android systems (At least see ¶[0030] throughout, the execution manager can be part of a host, such as a processor, computer, server, and so on, outside of the reconfigurable fabric. The host can be a LINUX-based host, a UNIX.TM.-based host, a Windows.TM.-based host, a macOS.TM.-based host, and so on). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Evans into Maclean modified by Ragupathy invention because a process agent can represent a node of the data flow graph, wherein the flow includes executing valid data by a first process agent on a first processing element from the plurality of processing elements. The first process agent corresponds to a starting node of the data flow graph, and data can be valid based on the presence of data, or based on a code, a signal, a value, a key, a header as suggested by Evans (please see ¶[0030]).

Per claim 9: 
Evans also discloses:
wherein said graph structure is not substantially altered when moved from one operating system to another (At least see ¶[0032]- interrupt handler can determine the cause of the IRQ and can execute actions that should be taken in response to the case of the IRQ. Following actions of the interrupt handler, execution of the data flow graph can be resumed. In order to resume normal execution, a state of the data flow graph prior to the interrupt can be restored. The restoring of the data flow graph state can be based on the previously stored state of the process agent). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Evans into Maclean modified by Ragupathy invention because a process agent can represent a node of the data flow graph, wherein the flow includes executing valid data by a first process agent on a first processing element from the plurality of processing elements. The first process agent corresponds to a starting node of the data flow graph, and data can be valid based on the presence of data, or based on a code, a signal, a value, a key, a header as suggested by Evans (please see ¶[0030]).


10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maclean et al. (US Patent Application Publication No. 2016/0239276 A1 -herein after Maclean) in view of Zhang et al. (US PG-Pub. No. 2018/0101571 A1 herein after Zhang).
Per claim 20: 
Maclean sufficiently discloses the system as set forth above, but Maclean does not explicitly disclose: keys for said nodes are linked to keys in others of said nodes so that values automatically flow between the nodes.
However, Zhang discloses:
keys for said nodes are linked to keys in others of said nodes so that values automatically flow between the nodes (At least see ¶[0071] - nodes 774 can be associated with metadata 776, such as a node identifier. The relationship of the nodes 774 to one another can be stored in a layout 778. For example, the layout 778 can store information about which nodes 774 serve as input or output for another node, also see Zhang claim 10: a first node identifier associated with the node and at least a second node identifier identifying a connected node; determining the relationship of the nodes based on the metadata; and displaying to a user a visual representation of a data flow associated with the nodes).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang into Maclean’s invention because Zhang’s teaching can facilitate the creation or modification of an analysis logic, such as by modeling the analysis logic as a data flow that can be converted to an executable software object; thus, it may be sufficient for an end user to consult with a data scientist in order to develop or modify an analysis logic. The present disclosure can also facilitate the implementation of the analysis logic, such that it may not be necessary to require the involvement of software developers (please see ¶[0031]).

CONCLUSION
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                        07/07/2022